DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: The first paragraph of the specification should be amended to include updated patent information.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-23, 25-32, 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinchliffe (US 2009/0209991) in view of Latterell (US 2004/0006340).
Regarding claims 18, 20, 21, 23, 26, 27, 29, 30, 32, 35 and 36, Hinchliffe discloses an end effector (jaw assembly 100 in Fig. 1) including first (110 in Fig. 3 or 210 in Fig. 14) and second (120 in Fig. 3 or 220 in Fig. 14) jaw members, the first jaw member (110 or 210) having a proximal portion including a first jaw guide member (pin 113) and a distal portion including a first tissue contacting surface (teeth 211 in Fig. 14) having stepped surfaces (raised rib 216 in Figs. 14-14B), the second jaw member (120 or 220) having a proximal portion including a second jaw guide member (pin 123) and a distal portion including a second tissue contacting surface (teeth 221 in Fig. 14) having stepped surfaces (raised rib 226), the inner surfaces of the proximal portions of the first and second jaw members facing each other, each of the first and second tissue contacting surfaces having a shear edge disposed between the stepped surfaces (raised ribs 216, 226 on the jaws, respectively extend beyond the plane of the respective teeth 211, 221 [0067] thus providing a shear edge surface on the side towards the teeth), the first and second jaw members (110, 120 are interchangeable with 210, 220) vertically movable between an open position (Fig. 8) and a first approximated position in which the first and second tissue contacting surfaces vertically oppose and laterally align with each other (Fig. 5), and laterally movable between the first approximated position and a second approximated position to laterally displace the first and second tissue contacting surfaces with respect to each other (Fig. 14B shows the jaws laterally displaced and offset), the first and second jaw guide members controlling an open angle between the first and second jaw members during movement between the first approximated position and the second approximated position (jaws 110, 120 pivot about a cutting axis extending transverse to the longitudinal axis of the jaws and instrument and passing through the pins 113, 123 [0082], e.g. the pins 113, 123 control an opening angle between jaws 110, 120 during use). Hinchliffe describes that jaws 210, 220 are identical to jaws 110, 120 in actuation and configuration [0067] and are thus interchangeable with figures where only the cutting and gripping morphologies are changed. Hinchliffe fails to disclose that the first and second jaw guide members are disposed upon an inner surface of the corresponding jaws. However, Latterell discloses a bipolar electrosurgical instrument discloses first and second jaw guide members disposed upon an inner surface of the corresponding jaws (view figures 1-3 and [Para 0018-0026]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the end effector jaws of Hinchliffe provide guide member on the inner surfaces of the jaws as taught by Latterell. Doing so allows for more uniform heating of the tissue placed therein in order to provide for enhanced selective cutting and sealing of the tissue.
Regarding claims 19 and 28, Hinchliffe discloses the electrosurgical forceps according to claim 1, wherein the distal portions of the first and second jaw members curve longitudinally and laterally away from the proximal portions of the first and second jaw members. As Hinchliffe’s forceps are designed to be held and used at various orientations and due to the ability of shaft 20 to rotate, the limitations are merely relative to a certain perspective. Jaws 110, 120 curve as they continue longitudinally away from the proximal portions and also show a lateral curve if viewed from the side (Figs. 1, 3, 5, 6, and 8).
Regarding claims 22 and 31, Hinchliffe discloses the electrosurgical forceps according to claim 1, and further describes wherein each of the first and second tissue contacting surfaces includes a leading end portion and a trailing end portion, the stepped surface of each of the first and second tissue contacting surfaces includes a base surface laterally disposed relative to a raised surface, the base and raised surfaces connected by an intermediate wall that forms the shear edge at an intersection with the raised surface. Hinchliffe discloses this in Figs. 14-14B where the upper stepped surfaces are raised ribs 216, 226 and the teeth 211, 221 are on surfaces 213, 227 respectively. As previously described, a shear edge is evidenced by the raised ribs extending beyond the plane of the respective teeth [0067]. The intermediate wall is the surface between the shear edge of the raised ribs extending to the surfaces 213, 227 and/or teeth 211, 221.
Regarding claims 25 and 34, Hinchliffe discloses the electrosurgical forceps according to claim 1, wherein the inner surface of the proximal portion of the first jaw member (110) includes a slot (linear region 118a in exploded view of Fig. 3 which is for pin 125 in the assembled view of Fig. 5) defined in an outer edge thereof and the inner surface of the proximal portion of the second jaw member includes a complementary tab (side pin 125 is complementary and fits within linear region 118a in assembled view of Fig. 5) extending from an outer edge thereof for reception within the slot. Where slot can be defined as a place or position in an organization, arrangement, or sequence (www.merriam-webster.com/dictionary).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,595,933. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the previously patented invention are directed towards end effectors with first and second jaws and jaw guides.

Allowable Subject Matter
Claims 24 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). See double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday-Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.Z/Examiner, Art Unit 3794               


                                                                                                                                                                                         /MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794